Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one film cooling device configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner” in claim 3 (e.g., see specification at p. 1-3 and 7-8; fig. 5; cooling ring provides fluid stream for removing heat);
“at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device” in claim 3 (e.g., see specification at p. 1-3, 6-8 and 10; fig. 5; a cooling box 101 with an exhaust opening connected to a blower or pump to provide underpressure to pull the film against the rings; and a cooling ring uses overpressure or underpressure to pull film to cooling ring; overpressure may be provided by internal cooling devices);
“at least one control module configured to control the manufacturing of the blown film” in claim 3 (e.g., see specification at p. 9, 3rd  paragraph; computing apparatus);
“the at least one control module is configured to control the at least one fluid stream in accordance with a desired thickness of the blown film along the circumference” in claim 6 (e.g., see specification at p. 9, 3rd  paragraph, and at p. 11, 2nd paragraph; computing apparatus); and
	“a film sealing device configured to seal off the at least one pressure-providing device from an outer environment” in claim 8 (e.g., see specification at p. 10, 2nd paragraph; fig. 10; cooling ring acts as a seal).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the at least one film cooling device includes a flow divider configured to divide the at least one fluid stream into at least one first partial fluid stream and at least one second partial fluid stream ... at different angular positions the at least one fluid stream, the at least one first partial fluid stream, and the at least one second partial fluid stream have at least one of different temperatures and different volumetric flows” which is not originally disclosed and thus is new matter. The specification at p. 8 discloses a flow divider 505 that divides the fluid stream into two partial streams, NOT at least at least one first partial fluid stream and at least one second partial fluid stream.
Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al. (US 2017/0203472) in view of Konermann (US 5,281,375).
Cree et al. (US 2017/0203472) disclose a blown film line apparatus for manufacturing a blown film (abstract; figs. 1-3), the apparatus comprising:
at least one film extruder 4 configured to generate at least one melt strand in pipe 6 [0035];
at least one melt distribution tool 8 configured to convert the at least one melt strand into a circulating melt layer (fig. 1; [0035]; melt is feed through pipe 6 into die means that forms it into an annular molten flow that exits generally from the top surface of the die means);
a film outlet nozzle (downstream end of die means 8) configured to dispense the circulating melt layer, to form the blown film 12 (fig. 1; [0035]; melt is feed through pipe 6 into die means that forms it into an annular molten flow that exits generally from the top surface of the die means);
at least one film cooling device 24a, 24b configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner [0037];
at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device (as shown in fig. 1 and disclosed at [0036]-[0039], internal gas supply 10 provides overpressure and/or variable exhaust device 30 together with the outer surfaces of elements 24a, 24b provide underpressure which convey the film to cooling devices 24a, 24b);
a cooling ring 26 disposed above the at least one pressure-providing device 10, 30 and the at least one cooling device 24a, 24b (fig. 1);
wherein the at least one film cooling device includes a flow divider 46, 46a configured to divide the at least one fluid stream into at least one first partial fluid stream and at least one second partial fluid stream (figs. 2-3; [0042], [0044]);
(Claim 7) wherein the at least one fluid stream is a stream of air ([0042]-[0044], air plenum 38); and
(Claim 8) a film sealing device 24c, 28 configured to seal off the at least one pressure-providing device from an outer environment (fig. 1 and [0039], enclosure 28 seals off from the outer environment; figure 1 shows cooling device 24c at a sealing position to seal off from an outer environment; instant disclosure discloses a sealing device can be a cooling ring at p. 10, 2™ paragraph).
However, Cree et al. (US 2017/0203472) doesn’t disclose at least one control module, as recited by the instant claims.
Konermann (US 5,281,375) disclose a blown film line apparatus for manufacturing a blown film (fig. 1), the apparatus comprising:
at least one film cooling device 3 configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner (figs. 1-2; col. 6, lines 27-41);
at least one control module 12 configured to control the manufacturing of the blown film,
wherein the at least one control module 12 is configured to control temperatures and volumetric flows of the at least one fluid stream associated with a plurality of angular positions along a circumference of the film cooling device such that
at different angular positions the at least one fluid stream has at least one of different temperatures and different volumetric flows (figs. 1-3; col. 2, line 34, to col. 5, line 50; col. 6, line 41, to col. 7, line 25; col. 1, line 26, to col. 2, line 52, it is well known to control film thickness by controlling cooling air streams around a circumference of the film by controlling the air streams volumetric flowrates; col. 6, line 41, to col. 7, line 25, control module 12 for regulating the individual flow compressors to independently control the cooling effect of cooling streams at a plurality of angular positions along a circumference of the cooling device to regulate the film thickness; different volumetric flows associated with the angular positions can be done by the individual flow compressors; col. 3, lines 35-45, alternatively the cooling effect can be controlled by segmental modification of the temperatures of the air streams);
(Claim 6) wherein the at least one control module 12 is configured to control the at least one fluid stream in accordance with a desired thickness of the blown film along the circumference (col. 6, lines 51-68; control unit 12 with a closed circuit controls the partitioned fluid streams around the circumference in accordance with a desired thickness profile around the circumference).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Cree et al. (US 2017/0203472) with a control module, as disclosed by Konermann (US 5,281,375), because such a modification is known in the art and would enable thickness control of the blown film at different angular positions along its circumference. In view of the prior art combination above, the fluid stream of Cree et al. (US 2017/0203472) is divided into the first and second partial streams along the circumference of the cooling device, and thus the first and second partial streams at different angular positions along the circumference would also have different temperatures and/or different volumetric flows in view of the teachings of Konermann (US 5,281,375) for the streams at different angular positions along the circumference being able to have different temperatures and/or volumetric flows to control the thickness of the blown film at various angular positions along its circumference.
Cree et al. (US 2017/0203472) discloses elements 23, 24a-24c and 26 are annular cooling elements (i.e., cooling rings) which provide cooling gas (fluid) for cooling a blown film (fig. 1; [0037]).  Konermann (US 5,281,375) discloses that it is well known to control film thickness in certain circumferential areas (different angular positions) by controlling the heating or cooling of such certain circumferential areas (different angular positions) (col. 1, line 5, to col. 2, line 33).  Konermann (US 5,281,375) discloses controlling the cooling air in the individual circumferential areas (different angular positions) of the film by dividing a cooling ring into individual circumferential segments (segments at different angular positions) and independently controlling each cooling ring segment (col. 2, line 34, to col. 5, line 47).  Therefore, it would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to divide the cooling devices (cooling rings 24a-24b) of Cree et al. (US 2017/0203472) into independently controlled individual circumferential segments, as disclosed by Konermann (US 5,281,375), because such a modification is known in the art and would enable independent thickness control of corresponding individual circumferential segments of the film by independently controlling the cooling gas flow/stream from each cooling ring segment respectively associated with each angular position along the circumference of the film.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al. (US 2017/0203472) in view of Konermann (US 5,281,375) as applied to claims 3 and 6-8 above, and further in view of Zimmermann et al. (US 2008/0061460).
As mentioned above, Cree et al. (US 2017/0203472) discloses at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device.  The at least one pressure-providing device is configured to provide an underpressure to the exterior to the exterior surface of the blown film (as shown in fig. 1 and disclosed at [0036]-[0039], variable exhaust device 30 together with the outer surfaces of elements 24a, 24b provide underpressure which convey the film to cooling devices 24a, 24b), and the at least one pressure-providing device further comprising an additional pressure-providing device configured to provide an overpressure to the interior surface of the blown film (as shown in fig. 1 and disclosed at [0036]-[0039], internal gas supply conduit (duct) 10 provides overpressure which convey the film to cooling devices 24a, 24b).  However, Cree et al. (US 2017/0203472) and Konermann (US 5,281,375) do not disclose the plurality of ducts as recited by instant claim 9.
Zimmermann et al. (US 2008/0061460) discloses a blown film line (fig. 1) including a pressure-providing device configured to use overpressure on one side of a blow film to convey the blown film to a film cooling device, and further comprising a pressure-providing device configured to provide an overpressure to the interior surface of the blown film via a plurality of ducts (figs. 12-13; [0055]-[0057]; cooling channels in inner cooling device 47 define a plurality of inner cooling ducts). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the pressure-providing device with a plurality of ducts, as recited by Zimmermann et al. (US 2008/0061460), because such a modification is known in the art  and would provide an alternative configuration for providing an overpressure to the interior surface of the blown film known to be operable in the art.
Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Claim 3 requires that “the at least one control module [be] configured to control temperatures and volumetric flows of the at least one fluid stream associated with a plurality of angular positions along a circumference of the film cooling device such that at different angular positions the at least one fluid stream, the at least one first partial fluid stream, and the at least one second partial fluid stream have at least one of different temperatures and different volumetric flows.” Cree does not disclose orienting cooling elements 24a-c at different angular positions. Likewise, Konermann does not disclose orienting its primary cooling ring 1 at different angular positions; it only discloses orienting its additional cooling ring 3 at different angular positions. 
If combined, the additional cooling ring 3 from Konermann would correspond to the additional cooling ring 26 from Cree. Consequently, if a person of ordinary skill in the art were to apply the teachings of Konermann to the device of Cree, they would obtain a device in which primary cooling ring 28, and cooling elements 24a-c, have a fixed angular position, and in which additional cooling ring 26 may have an adjustable angular position through which to influence the thickness of the film. Thus, the partial fluid streams created by the flow diverters cannot be disposed at different angular positions.
This is not the device described in claim 3. Claim 3 requires that “at different angular positions the at least one fluid stream, the at least one first partial fluid stream, and the at least one second partial fluid stream have at least one of different temperatures and different volumetric flows.” This can be accomplished because the (one or more) film cooling device of Applicant’s invention, which includes a flow divider, can be disposed at different angular positions. This element is not taught or suggested by Cree, Konermann, or an obvious combination of the two.
The Examiner respectfully disagrees.  Cree et al. (US 2017/0203472) discloses elements 23, 24a-24c and 26 are annular cooling elements (i.e., cooling rings) which provide cooling gas (fluid) for cooling a blown film (fig. 1; [0037]).  Konermann (US 5,281,375) discloses that it is well known to control film thickness in certain circumferential areas (different angular positions) by controlling the heating or cooling of such certain circumferential areas (different angular positions) (col. 1, line 5, to col. 2, line 33).  Konermann (US 5,281,375) discloses controlling the cooling air in the individual circumferential areas (different angular positions) of the film by dividing a cooling ring into individual circumferential segments (segments at different angular positions) and independently controlling each cooling ring segment (col. 2, line 34, to col. 5, line 47).  While such divided cooling ring teachings of Konermann (US 5,281,375) may be applied to cooling ring 26 of Cree et al. (US 2017/0203472) as proposed by Applicant’s remarks, such divided cooling air ring teachings also may be applied to cooling rings 24a-24c of Cree et al. (US 2017/0203472) which would enable the cooling rings 24a-24c of Cree et al. (US 2017/0203472) to independently control the film thickness at individual circumferential areas by independently controlling the individual segments of the cooling rings, which reads on the limitations of claim 3 as mentioned in the prior art rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744